DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the application filed on 07/17/2019.
Status of Claims
Claims 1-3, 5-8, 10-13, 15-18 and 20 have been amended.
Claims 1-20 are pending in the application.
Claim Objections
The amendment to claims 8 and 18 are found satisfactory. Therefore the Claim Objection have been removed.
Response to Arguments
Although Applicant’s arguments are moot in view of the following new grounds of rejection as follow (claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2018/0220486 A1) hereinafter Tseng in view of Patel et al. (2015/0215849 A1) hereinafter Patel), the Examiner however provides arguments to elucidate how the limitations are interpreted.

A careful review of the newly recited features in the amendment, “receiving, from a base station, a radio resource control (RRC) release message; entering an inactive state based on the RRC release message”, clearly interpreted requires the user equipment (UE) state’s transition 
Applicant argues (see remarks pages 9-11) that “Tseng and Shih do not disclose or render obvious all of the elements set forth in claim 1”.  In particular, Applicant submits that 
“there is no mention of receiving, from a base station, a radio resource control (RRC) release message; entering an inactive state based on the RRC release message; reselecting a cell belonging to an equivalent public land mobile network (PLMN) of a registered PLMN and not belonging to the registered PLMN; transmitting, to a base station, an RRC resume request message including a resume cause configured to mobile originated (mo)-signaling in case that a radio access network (RAN)-based notification area update procedure is triggered; receiving, from the base station, an RRC resume message; and transmitting, to the base station, an RRC resume complete message including an identifier of a reselected PLMN, as recited, in Tseng and Shih

The Examiner respectfully disagrees. The Examiner respectfully submits that the added limitation receiving, from a base station, a radio resource control (RRC) release message; entering an inactive state based on the RRC release message is disclosed by Tseng. For instance, [0005], discloses that UE receives RRC release message by receiving the RRC suspend message, which causes the UE to transition (enter) from an RRC connected state to an RRC inactive state or an RRC idle state. See for instance Tseng [0030]: … To suspend the RRC connection, the serving base station (e.g., a gNB) of the UE may send an RRC connection release message with resume identity to the UE.  Therefore, Tseng discloses receiving, from a base station, a radio 
Tseng in view of Patel discloses “reselecting a cell belonging to an equivalent public land mobile network (PLMN) of a registered PLMN and not belonging to the registered PLMN”.  For Tseng discloses UE switching between 5G-WB cell and NR NB-IoT cell reselection [0005] (for instance 5G-WB cell to target or NR NB-IoT cell, (representing equivalent cell) where  [0036]: target PLM (target cell) other that the source cell; [0068]; UE takes measurement to find (e.g., a NR NB-IoT cell), RRC inactive state (or RRC idle state), for target PLMN (public land mobile network; see  Fig. 7. 
However, there Tseng does not explicitly disclose or teach registered PLMN and equivalent PLMN.
Patel discloses equivalent PLMN, and registered PLMN. See Patel [0034]: An equivalent PLMN may be a PLMN that is treated as the home PLMN of the wireless communication device 104. The wireless communication device 104 may reselect to an equivalent PLMN and enjoy the same benefits as the selected/registered PLMN. There are two kinds of equivalent PLMN lists. The equivalent PLMN list stored on the subscriber identity module (SIM) is called the Equivalent Home PLMN (EHPLMN) list. Any of the PLMNs listed in the EHPLMN list provide the same benefits as the home PLMN (HPLMN). The other kind of equivalent PLMN list is received from the registered PLMN and this is called the Equivalent PLMN (EPLMN). 
Therefore, it is well within the appreciation of one of skilled in the art that Tseng in view of Patel discloses the required limitation.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2018/0220486 A1) hereinafter Tseng in view of Patel et al. (2015/0215849 A1) hereinafter Patel.
Regarding claim 1. Tseng discloses a method performed by a user equipment (UE) in a communication system, see Fig. 7, the method comprising: 
	receiving, from a base station, a radio resource control (RRC) release message; entering an inactive state based on the RRC release message;
reselecting a cell belonging to an equivalent public land mobile network (PLMN) of a registered PLMN and not belonging to the registered PLMN, [0036]: target PLM (target cell) other that the source cell; [0068]; UE takes measurement to find (e.g., a NR NB-IoT cell), RRC inactive state (or RRC idle state), for target PLMN (public land mobile network;
transmitting, to a base station an RRC resume request message, Fig. 7. step S724; [0068]; RRC resume request, including a resume cause configured to mobile originated (mo)-signaling in case that a radio access network (RAN)-based notification area update procedure is triggered, [0069]; tracking area update request within the RRC resume request to target cell 406; [0070]; RRC resume request includes an RRC resume request cause; 
receiving, from the base station, an RRC resume message, [0069]: target cell 406 issues step S740: RRC resume response to UE 402,
and transmitting, to the base station, an RRC resume complete message including an identifier of a reselected PLMN, [0049], [0050], [0078]. UE sends an RRC resume complete message to target cell. 
However, Tseng dose not explicitly disclose registered PLMN and equivalent PLMN.
Patel discloses equivalent PLMN, and registered PLMN. See Patel [0034]: An equivalent PLMN may be a PLMN that is treated as the home PLMN of the wireless communication device 104. The wireless communication device 104 may reselect to an equivalent PLMN and enjoy the same benefits as the selected/registered PLMN. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Tseng with Patel to allow the UE allow the UE to transmit data when the target cell satisfies predetermined condition, see Abstract, Summary and [0034].

Regarding claim 2. Tseng does not disclose but Tseng as modified with Patel discloses, wherein the RRC resume complete message includes a non-access stratum (NAS) protocol data unit (PDU), [0033], data packet effected on selected PLMN may be a PLMN that has been selected by the non-access stratum (NAS).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Tseng with Patel to allow the UE allow the UE to transmit data when the target cell satisfies predetermined condition, see Abstract, Summary and [0033].

Regarding claim 3. Tseng discloses, wherein, in case that the base station is shared in a plurality of networks, the equivalent PLMN corresponds to one of the plurality of networks, [0022]; [0036]: (e.g., 5G-WB) cell(s) and NR NB-IoT cell(s), a NR NB-IoT cell may share one physical cell ID with at least one 5G-WB cell for a target PLMN (public land mobile network).
, Tseng dose not explicitly disclose registered PLMN and equivalent PLMN.
Patel discloses equivalent PLMN, and registered PLMN. See Patel [0034]: An equivalent PLMN may be a PLMN that is treated as the home PLMN of the wireless communication device 104. The wireless communication device 104 may reselect to an equivalent PLMN and enjoy the same benefits as the selected/registered PLMN. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Tseng with Patel to allow the UE allow the UE to transmit data when the target cell satisfies predetermined condition, see Abstract, Summary and [0034].

Regarding claim 4. Tseng discloses, wherein the RAN-based notification area update procedure is triggered in case that the UE is located in a RAN-based notification area which is not included in RAN indication area information configured to the UE, [0061]; RRC resume procedure for radio access network (RAN)-based notification area (RNA) update. Thus [0068]; UE 402 may trigger CN-based tracking area update if the received physical cell ID or tracking area ID is not found in the stored tracking area information.

Regarding claim 5. Tseng discloses, wherein the RRC release message includes suspend configuration information, [0005], [0030], [0036]: RRC in release message.

Regarding claim 6. Tseng discloses a method performed by a base station in a communication system, the method comprising: 

in case that a cell belonging to an equivalent public land mobile network (PLMN) of a registered PLMN and not belonging to the registered PLMN is reselected by the UE and a radio access network (RAN)-based - 57 -0203-2473 (YPF201904-0018/USDMC) notification area update procedure is triggered, [0068]; UE takes measurement to perform cell selection and cell reselection to find (e.g., a NR NB-IoT cell), RRC inactive state (or RRC idle state), for target PLMN (public land mobile network, where the UE may take measurements to perform cell selection and cell reselection, receiving, from a UE, an RRC resume request message including a resume cause configured to mobile originated (mo)-signaling, [0068]; UE takes measurement to find (e.g., a NR NB-IoT cell), RRC inactive state (or RRC idle state), for target PLMN (public land mobile network; 
transmitting, to the UE, an RRC resume message, [0069]: target cell 406 issues step S740: RRC resume response to UE 402.  
However, Tseng dose not explicitly disclose registered PLMN and equivalent PLMN.
Patel discloses equivalent PLMN, and registered PLMN. See Patel [0034]: An equivalent PLMN may be a PLMN that is treated as the home PLMN of the wireless communication device 104. The wireless communication device 104 may reselect to an equivalent PLMN and enjoy the same benefits as the selected/registered PLMN. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Tseng with Patel to allow the UE allow the UE to transmit data when the target cell satisfies predetermined condition, see Abstract, Summary and [0034].

Regarding claim 7. Tseng discloses, wherein the RRC resume complete message includes a non-access stratum (NAS) protocol data unit (PDU), [0049], [0078]: RRC resume request may include the RRC resume UE ID.  However, Tseng does not disclose a non-access stratum (NAS) protocol data unit (PDU).
Tseng as modified with Patel discloses a non-access stratum (NAS) protocol data unit (PDU),
[0033], data packet effected on selected PLMN may be a PLMN that has been selected by the non-access stratum (NAS).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Tseng with Patel to allow the UE allow the UE to transmit data when the target cell satisfies predetermined condition, see Abstract, Summary and [0033].

Regarding claim 8. Tseng discloses, wherein: in case that the base station is shared in a plurality of networks, the equivalent PLMN corresponds to one of the plurality of networks, [0022]; [0036]: (e.g., 5G-WB) cell(s) and NR NB-IoT cell(s), a NR NB-IoT cell may share one physical cell ID with at least one 5G-WB cell for a target PLMN (public land mobile network). NR NB-IoT cell is treated as one physical layer configuration in the 5G-RAN.
However, Tseng dose not explicitly disclose registered PLMN and equivalent PLMN.
Patel discloses equivalent PLMN, and registered PLMN. See Patel [0034]: An equivalent PLMN may be a PLMN that is treated as the home PLMN of the wireless communication device 104. The wireless communication device 104 may reselect to an equivalent PLMN and enjoy the same benefits as the selected/registered PLMN. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Tseng with Patel to allow the UE allow the UE to transmit data when the target cell satisfies predetermined condition, see Abstract, Summary and [0034].

Regarding claim 9. Tseng discloses, wherein the RAN-based notification area update procedure is triggered in case that the UF is located in a RAN-based notification area which is not included in RAN notification area information configured for the UE, [0061]; RRC resume procedure for radio access network (RAN)-based notification area (RNA) update. Thus [0068]; UE 402 may trigger CN-based tracking area update if the received physical cell ID or tracking area ID is not found in the stored tracking area information.
  
Regarding claim 10. Tseng discloses, wherein the RRC release message includes suspend configuration information, [0005], [0030], [0036]: RRC in release message.

Regarding claim 11. Tseng discloses A user equipment (UE) in a communication system, the UE comprising: a transceiver; and at least one processor coupled with the transceiver and configured to: 
receive, from a base station, a radio resource control (RRC) release message, enter an inactive state based on the RRC release message,
reselect a cell belonging to an equivalent public land mobile network (PLMN) of a registered PLMN and not belonging to the registered PLMN, [0068]; UE takes measurement to perform cell selection and cell reselection to find (e.g., a NR NB-IoT cell), RRC inactive state (or RRC idle state), for target PLMN (public land mobile network, where the UE may take measurements to perform cell selection and cell reselection, transmit, to a base station, an RRC resume request message including a resume cause configured to mobile originated (mo)-signaling in case that a radio access network (RAN)- based notification area update procedure is triggered, [0068]; UE takes measurement to find (e.g., a NR NB-IoT cell), RRC inactive state (or RRC idle state), for target PLMN (public land mobile network, receive, from the base station, an RRC resume message, [0069]: target cell 406 issues step S740: RRC resume response to UE 402.  
and transmit, to the base station, an RRC resume complete message including an identifier of a reselected PLMN, [0049], [0050], [0078]. UE sends an RRC resume complete message to target cell. 
However, Tseng dose not explicitly disclose registered PLMN and equivalent PLMN.
Patel discloses equivalent PLMN, and registered PLMN. See Patel [0034]: An equivalent PLMN may be a PLMN that is treated as the home PLMN of the wireless communication device 104. The wireless communication device 104 may reselect to an equivalent PLMN and enjoy the same benefits as the selected/registered PLMN. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Tseng with Patel to allow the UE allow the UE to transmit data when the target cell satisfies predetermined condition, see Abstract, Summary and [0034].

Regarding claim 12. Tseng discloses, wherein the RRC resume complete message includes a non-access stratum (NAS) protocol data unit (PDU), [0049], [0078]: RRC resume request may include the RRC resume UE ID. However, Tseng does not disclose a non-access stratum (NAS) protocol data unit (PDU).
Tseng as modified with Patel discloses a non-access stratum (NAS) protocol data unit (PDU), [0033], data packet effected on selected PLMN may be a PLMN that has been selected by the non-access stratum (NAS).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Tseng with Patel to allow the UE allow the UE to transmit data when the target cell satisfies predetermined condition, see Abstract, Summary and [0033].

Regarding claim 13. Tseng discloses, wherein, in case that the base station is shared in a plurality of , networks the  equivalent PLMN corresponds to one of the plurality of networks, [0022]; [0036]: (e.g., 5G-WB) cell(s) and NR NB-IoT cell(s), a NR NB-IoT cell may share one physical cell ID with at least one 5G-WB cell for a target PLMN (public land mobile network).  

Regarding claim 14. Tseng discloses, wherein the RAN-based notification area update procedure is triggered in case that the UF is located in a RAN-based notification area which is not included in RAN indication area information configured to the UE, Fig. 6; [0061]; RRC resume procedure for radio access network (RAN)-based notification area (RNA) update. Thus [0068]; UE 402 may trigger CN-based tracking area update if the received physical cell ID or tracking area ID is not found in the stored tracking area information.  

Regarding claim 15. Tseng discloses, wherein the RRC release message includes suspend configuration information, [0005], [0030], [0036]: RRC in release message.

Regarding claim 16. Tseng discloses a base station in a communication system, the base station comprising: a transceiver; and at least one processor coupled with the transceiver and configured to: 
	transmit, to a user equipment (UE), a radio resource control (RRC) release message;
in case that a cell belonging to an equivalent public land mobile network (PLMN) of a registered PLMN and not belonging to the registered PLMN is reselected by  the UE and a radio access network (RAN)-based notification area update procedure is triggered, [0068]; UE (e.g., a NR NB-IoT cell), RRC inactive state (or RRC idle state), for target PLMN (public land mobile network, where the UE may take measurements, receive, from a UE an RRC resume request message including a resume cause configured to mobile originated (mo)-signaling, [0068]; UE takes measurement to find (e.g., a NR NB-IoT cell), RRC inactive state (or RRC idle state), for target PLMN (public land mobile network; transmit, to the UE, an RRC resume message, [0069]: target cell 406 issues step S740: RRC resume response to UE 402, and receive, from the UE, an RRC resume complete message including an identifier of a reselected PLMN,  [0049], [0050], [0078]. UE sends an RRC resume complete message to target cell.
However, Tseng dose not explicitly disclose registered PLMN and equivalent PLMN.
Patel discloses equivalent PLMN, and registered PLMN. See Patel [0034]: An equivalent PLMN may be a PLMN that is treated as the home PLMN of the wireless communication device 104. The wireless communication device 104 may reselect to an equivalent PLMN and enjoy the same benefits as the selected/registered PLMN. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Tseng with Patel to allow the UE allow the UE to transmit data when the target cell satisfies predetermined condition, see Abstract, Summary and [0034].

Regarding claim 17. Tseng discloses, wherein the RRC resume complete message includes a non-access stratum (NAS) protocol data unit (PDU), [0049], [0078]: RRC resume request may include the RRC resume UE ID.  
However, Tseng does not disclose a non-access stratum (NAS) protocol data unit (PDU).
Tseng as modified with Patel discloses a non-access stratum (NAS) protocol data unit (PDU),
[0033], data packet effected on selected PLMN may be a PLMN that has been selected by the non-access stratum (NAS).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Tseng with Patel to allow the UE allow the UE to transmit data when the target cell satisfies predetermined condition, see Abstract, Summary and [0033].

Regarding claim 18. Tseng does not disclose but Tseng as modified with Shih discloses, wherein, in case that the base station is shared in a plurality of networks, the equivalent PLMN corresponds to one of the plurality of networks, , [0022]; [0036]: (e.g., 5G-WB) cell(s) and NR NB-IoT cell(s), a NR NB-IoT cell may share one physical cell ID with at least one 5G-WB cell for a target PLMN (public land mobile network). NR NB-IoT cell is treated as one physical layer configuration in the 5G-RAN.
However, Tseng dose not explicitly disclose registered PLMN and equivalent PLMN.
Patel discloses equivalent PLMN, and registered PLMN. See Patel [0034]: An equivalent PLMN may be a PLMN that is treated as the home PLMN of the wireless communication device 104. The wireless communication device 104 may reselect to an equivalent PLMN and enjoy the same benefits as the selected/registered PLMN. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Tseng with Patel to allow the UE allow the UE to transmit data when the target cell satisfies predetermined condition, see Abstract, Summary and [0034].

Regarding claim 19. Tseng discloses, wherein the RAN-based notification area update procedure is triggered in case that the UE is located in a RAN-based notification area which is not included in RAN notification area information configured for the UE, [0061]; RRC resume procedure for radio access network (RAN)-based notification area (RNA) update. Thus [0068]; UE 402 may trigger CN-based tracking area update if the received physical cell ID or tracking area ID is not found in the stored tracking area information. 

Regarding claim 20. Tseng discloses, wherein the RRC release message includes suspend configuration information, [0005], [0030] and [0036]: RRC in release message.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        3/15/2021


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414